NARICK, Senior Judge,
concurring.
I join and concur especially to note based on the standard of review applied in this Act 111 grievance proceeding, the Court did not apply the “narrow certiorari” standard of review but rather applied the standard set forth in the Uniform Arbitration Act (UAA), 42 Pa.C.S. § 7302(d), as applied to grievance cases under Act 195. As stated by this Court in Philadelphia v. F.O.P., Lodge No. 5, 129 Pa. Commonwealth Ct. 392, 565 A.2d 1232 (1989):
Under this Section a reviewing court is permitted to modify or correct an arbitration award only where ‘the award is contrary to law and is such that had it been a verdict of a jury the court would have entered a different judgment or a judgment notwithstanding the verdict.’ Community College [of Beaver County v. Community College of Beaver County, Society of the Faculty, 473 Pa. 576, 375 A.2d 1267], Community College relied upon United Steelworkers of America v. Enterprise Wheel and Car Corp., 363 U.S. 593, 80 S.Ct. 1358, 4 L.Ed.2d 1424 (1960).
The UAA’s judgment N.O.V. scope of review and the “essence test” are essentially the same. Community College. Accordingly, based on the standard of review in this case, whether reviewing grievance arbitration awards involving police or fire personnel (Act 111) and other public employees who are not police or fire personnel, the reviewing court is permitted to utilize the judgment nov/error of law concept. (UAA).
This standard of review set forth in this case constitutes a significant development for courts in reviewing grievance arbitration awards involving public employees whether police or firemen, because now for all practical purposes the standard of review over grievance arbitrations will be the same whether the grievance is under the Act 111, Act 195 or Act-Special.